      Case 2:20-cv-00828-MCE-DB Document 17 Filed 08/10/20 Page 1 of 1


 1 Elliot Gale (Bar #263326)
   egale@gajplaw.com
 2 Joe Angelo (Bar #268542)
   jangelo@gajplaw.com
 3 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 4 Roseville, CA 95747
   916-290-7778 ph
 5 916-721-2767 fax

 6
   Attorneys for Plaintiff
 7 Dotty Stanley

 8

 9                                    UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11 DOTTY STANLEY,                                        Case No. 2:20-cv-00828-MCE-DB

12                      Plaintiff,                       STIPULATED ORDER SETTING ASIDE
                                                         ENTRY OF LOANME INC.’S DEFAULT
13             vs.                                       AND DISMISSING LOANME, INC. WITH
                                                         PREJUDICE
14 EQUIFAX INFORMATION SERVICES,
   LLC; TRANSUNION LLC; WELLS FARGO
15 BANK, N.A.; LOANME, INC.,

16                      Defendants.

17

18            In accordance with the stipulation of the parties, and good cause appearing,
19            1. The Clerk of the Court shall VACATE the Clerk’s Entry of Default as to Defendant
20 LoanMe,, Docket No. 15;

21            2. Thereafter the Clerk shall dismiss LoanMe WITH PREJUDICE, with Plaintiff and
22 LoanMe to each bear their own costs and fees.

23            IT IS SO ORDERED.
24 Dated: August 7, 2020

25

26

27

28

     13017.0009/15427849.2                              1                      2:20-cv-00828-MCE-DB
                                               ORDER TO SET ASIDE DEFAULT AND DISMISS LOANME, INC.
